EXHIBIT A 10.107

CATAMOUNT ENERGY, INC. [sic CORPORATION]
2002 PROJECT INCENTIVE COMPENSATION PLAN

ARTICLE I:   PURPOSE

              The purpose of the Catamount Energy, Inc. [sic Corporation] 2002
Project Incentive Compensation Plan (the "Plan"), is to enhance the ability of
Catamount Energy, Inc. [sic Corporation] (the "Company") to attract and retain
talented employees and to promote the long-term growth and profitability of the
Company by providing employees who participate in the Plan with an opportunity
to benefit from the Company's successful development and acquisition of energy
and energy-related projects.

ARTICLE II:   DEFINITIONS

              Unless the context otherwise requires, the following terms shall
have the meaning provided below. In addition, any accounting term not otherwise
defined herein shall have the meaning assigned to it in accordance with
generally accepted accounting principles.

              "Acquired Project" shall mean an energy project or energy-related
project acquired (in whole or in part) directly or indirectly by the Company on
or after January 1, 2002, and designated by the Board as a Project for purposes
of the Plan.

              "Actual Performance" shall mean, with respect to each Project, the
actual cumulative Net Cash Flow for the Project or the Company's interest
therein in the case of a Project in which the Company has a partial ownership
interest, for the twelve month period commencing on the first day of the first
month immediately following (i) the Closing in the case of an Acquired Project,
or (ii) the Placed-in-Service Date in the case of a Development Project

              "Annual Base Salary" shall mean with respect to each Participant
for a given Plan Year, the Participant's annual base salary as of January 1 of
such Plan Year or, if such Participant's employment in the Company commences
after January 1 of a Plan Year, the Participant's starting annual base salary,
which in either case shall include only his regular cash salary and shall not
include any overtime, incentive, supplemental, or bonus pay or any contributions
made to any employee benefit plan by the Company on the Participant's behalf.

              "Beneficiary" shall mean the person(s), designated by a
Participant on a form provided by the Board to receive the Participant's
interest under this Plan in the event of the Participant's death. If no
designation is in effect at the time of the Participant's death, or if no person
so designated shall survive the Participant, the Beneficiary shall be the estate
of the Participant.

              "Board" shall mean the Board of Directors of the Company.

              "Cause" shall mean, with respect to the involuntary termination of
a Participant's employment with the Company, (a) conviction of any felony or of
a misdemeanor involving moral turpitude, (b) material failure to perform his or
her duties or responsibilities in a manner satisfactory to the Company, (c)
engagement in conduct which is injurious (monetarily or otherwise) to the
Company or any of its affiliates (including, without limitation, misuse of the
Company's or an affiliate's funds or other property), (d) engagement in business
activities which are in conflict with the business interests of the Company, (e)
insubordination, (f) engagement in conduct which causes injury to another
employee or (g) engagement in conduct which is inappropriate in the office or
work environment.

              "Closing" shall mean the date on which the Company acquired,
directly or indirectly, an ownership interest in any Acquired Project.

              "Company" shall mean Catamount Energy, Inc. [sic Corporation]

              "Development Pool" shall have the meaning provided for in Section
5.1.

              "Development Project" shall mean any energy project or
energy-related project developed and owned (in whole or in part) directly or
indirectly by the Company and placed in service on or after January 1, 2002, and
designated by the Board as a Project for purposes of the Plan.

              "Disability" shall mean the inability to engage in any
substantial, gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or has lasted or
can be expected to last for a continuous period of not less than 12 months and
which precludes the claimant from performing not only his or her previous work,
but considering the claimant's age, education and work experience any other kind
of substantial gainful work which exists in the national economy regardless of
whether such work exists in the immediate area in which the claimant lives, or
whether a specific job vacancy exists for the claimant, or whether the claimant
would be hired if he or she applied for the work.

              "Effective Date" shall mean January 1, 2002.

              "Employee" shall mean any individual employed by the Company on a
full-time basis.

              "Fiscal Year" shall mean the fiscal year of the Company ending on
December 31.

              "Gain" shall mean the amount by which Net Sales Proceeds exceeds
the Net Project Investment.

              "Investment Return Pool" shall have the meaning provided for in
Section 5.1.

              "Managing Director" shall mean any Employee who is designated as a
Managing Director for purposes of the Plan.

              "Net Cash Flow" shall mean, with respect to each Project for the
period of time designated by the Board, the excess, if any, of all cash receipts
attributable to such Project over the sum of (i) all cash disbursements, plus
(ii) any reserve required by the Board for cash disbursements that will have to
be made with respect to the Project.

              "Net Project Investment" shall mean, with respect to each Project,
the total investment by the Company in such Project that is approved by the
Board including the Company's allocable share of Project debt, or in the case of
a tax investor Project the capitalized cost of such Project times the Company's
economic interest therein as determined by the Board.

              "Net Sales Proceeds" shall mean with respect to the sale of a
Project the (i) sum of any money and the fair market value of any property
received plus the principal amount of and debt assumed, less (ii) all costs
properly attributable to such sale as determined by the Board. The Board shall
be guided in its determination by the principles of Section 1001 of the Internal
Revenue Code of 1986, as amended (relating to the determinations of gain).

              "Participant" shall mean any Employee selected by the Board to
participate in the Plan who has satisfied the eligibility requirements set forth
in Section 4.1.

              "Performance Period" means the twelve-month period commencing on
the first day of the first month immediately following (i) the Closing in the
case of an Acquired Project or (ii) the Placed-in-Service Date in the case of a
Development Project.

              "Placed-in-Service Date" shall mean, with respect to each
Development Project, the date on which such Project commences commercial
operations.

              "Plan" shall mean this Catamount Energy, Inc. [sic Corporation]
2002 Project Incentive Compensation Plan.

              "Plan Project" or "Project" shall mean an Acquired Project or a
Development Project.

              "Plan Year" shall mean each twelve-month period ending on December
31.

              "Projected Project Performance" shall mean, with respect to each
Project, projected Net Cash Flow approved by the Board for the Project for the
twelve-month period commencing on the first day of the first month immediately
following (i) the Closing in the case of an Acquired Project or (ii) the
Placed-in-Service Date in the case of a Development Project.

              "Vice President" shall mean each Employer who is designated by the
Board as a Vice President for purposes of the Plan.

ARTICLE III:   ADMINISTRATION

              3.1   In General. The Plan shall be administered by the Board or
its designee. The Board shall have complete authority to interpret all
provisions of this Plan, to prescribe the form of instruments evidencing any
interests acquired under this Plan, to adopt, amend and rescind general and
special rules and regulations for its administration, and to make all other
determinations as it deems necessary or advisable for the proper administration
of this Plan. Any interpretation, determination, or other action made or taken
by the Board shall be final, binding and conclusive. Neither the Board not any
member thereof shall be liable to any person for any action taken pursuant to
the Plan.

              3.2   Amendment, Modification and Termination of the Plan. The
Board may, at any time or from time to time, amend or modify the Plan in any
respect and may completely terminate the Plan at any time; provided, however,
that the Board shall not adopt any amendment or modification or terminate the
Plan if such action would eliminate or otherwise reduce the amount earned by and
payable to any Participant in accordance with the terms of the Plan. For
example, if the Board amends, modifies or terminates the Plan following a
Closing but prior to any payment as provided for in Section 5.2 (b), the Company
shall pay each Participant eligible for a reward with respect to such Closing
the amount that would have been payable under Section 5.2 (a) but for such
action by the Board. Similarly, if the Plan is amended, modified or terminated
prior to the conclusion of a Performance Period but after the midpoint of such
Performance Period, the Company shall pay each Participant eligible for a reward
with respect to such Performance Period under Section 5.3, a pro-rata portion of
the amount that would have been payable but for the amendment, modification or
termination of the Plan. Thus, for example, if the Plan were terminated upon the
conclusion of the seventh (7th) month of a twelve (12) month Performance Period
each Participant otherwise eligible for a reward with respect to such
Performance Period under Section 5.3 would be paid seven twelfths (7/12th) of
the amount he or she would have received under Section 5.3 had the Plan not been
terminated.

ARTICLE IV:   ELIGIBILITY

              4.1   Eligibility. Except as may otherwise be determined by the
Board, all Company Employees who have completed ninety (90) days of full-time
Service for the Company on the effective date of the Plan shall be eligible to
participate and all other Employees shall become eligible to participate in the
Plan upon completing ninety (90) days of full-time service for the Company.

ARTICLE V:   BENEFITS

              5.1   Overview. The Plan includes three incentive compensation
components. The first component awards all eligible Employees for their
contribution to the growth of the Company measured by its ability to acquire and
develop Plan Projects (the "Development Pool"). The second component of the Plan
awards eligible Vice Presidents and Managing Directors for their contribution to
the Actual Financial Performance of each Project relative to the Projected
Financial Performances of the Project over a specified period of time (the
"Investment Return Pool"). The third component of the Plan only becomes
effective if a Development Project is sold for a Gain prior to the
Placed-in-Service Date. See Section 5.4 "Sale of Plan Project". If a Project is
sold for a Gain prior to the Placed-in-Service Date for such Project, the award
payable under Section 5.4 shall be in lieu of the award that would have been
available to eligible Participants under the Development Pool with respect to
such Project. As soon as is practicable following the occurrence of a Closing or
Placed-in-Service Date, the Board shall determine the Net Project Investment and
commit (i) one percent (1%) of such amount to the Development Pool and (ii)
one-half of one percent (.5%) to the Investment Return Pool.

 

              5.2   Development Pool.

                      (a)   Allocation. Once the Board has determined the amount
of incentive compensation available to Participants from a particular
Development Pool as provided for under Section 5.1, the Board shall allocate the
Development Pool among eligible Participants in accordance with each eligible
Participant's respective sharing ratio. For purposes of this Section 5.2(a),
each eligible Participant's sharing ratio shall be determined by dividing his or
her Base Salary by the Base Salaries of all Participants who are eligible to
participate in such Development Pool.

                      (b)   Eligible Participant. Awards under this Section 5.2
with respect to each Plan Project shall be made to all Participants who were
employed by the Company on the date that the Plan Project was acquired, placed
in service or sold.

                      (c)   Payment. Except as may be required under Section
5.5, incentive compensation awards determined under this Section 5.2 shall be
paid by the Company to each eligible Participant within forty-five (45) days of
the applicable Closing or Placed-in-Service Date.

              5.3   Investment Return Pool.

                      (a)   Adjustment. Except as provided under Section 5.3(b)
(concerning the sale of a Project prior to the completion of the applicable
Performance Period), the amount of incentive compensation available to
Participants from each Investment Return Pool established pursuant to Section
5.1 shall be adjusted by the Board at the conclusion of the applicable
Performance Period to reflect the Actual Performance of the Plan Project for
which the Investment Return Pool was established relative to the Projected
Performance for such Plan Project. Adjustments shall be made in accordance with
the following principals:

                              (i)   If Actual Performance is less than eighty
percent (80%) of Projected Performance, no awards shall be made from the
applicable Investment Return Pool.

                              (ii)   If Actual Performance is greater than
eighty percent (80%) but less than one hundred percent (100%) of Projected
Performance, then the applicable Investment Return Pool shall be reduced by one
(1) percentage point for each percentage (or part thereof) that Actual
Performance is less than Projected Performance. Thus, for example, if Actual
Performance is eighty-five and one-half percent (85.5%) of Projected
Performance, the Applicable Investment Return Pool would be reduced by fifteen
percent (15%).

                              (iii)   If Actual Performance equals Projected
Performance, then no adjustment shall be made to the applicable Investment
Return Pool and the full amount shall be available for eligible Participants.

                              (iv)   If Actual Performance exceeds Projected
Performance, then the applicable Investment Return Pool shall be increased by
one (1) percentage point for each percentage (or part thereof) that Actual
Performance exceeds Projected Performance up to a maximum of one hundred and
twenty percent (120%). Thus, for example, if Actual Performance is 105% of
Projected Performance, the applicable Investment Return Pool Compensation Fund
would be increased by five percent (5%).

                      (b)   Sale. In the event the Company sells a Plan Project
during the applicable Performance Period, the amount of incentive compensation
available under the Investment Return Pool established with respect to such
Project shall not be adjusted as provided under Section 5.2(a); rather, such
Investment Return Pool shall remain at one-half of one percent (.5%) of the Net
Project Investment and be allocated among eligible participants as provided in
this Section 5.2(c) and (d).

                      (c)   Allocation. Once the Board has made any required
adjustment to the applicable Investment Return Pool, the Board shall allocate
such amount among eligible Vice Presidents and Managing Directors in accordance
with each eligible Participant's respective sharing ratio. For purposes of this
Section 5.3(c), each eligible Vice President and Managing Director's sharing
ratio shall be determined by dividing his or her Base Salary by the Base
Salaries of all Vice Presidents and Managing Directors who are eligible to
participate in the applicable Investment Return Pool.

                      (d)   Eligible Participants. Awards under this Section 5.3
with respect to each Plan Project shall only be made to Vice Presidents and
Managing Directors who also qualified for and received an award under Section
5.2 with respect to such Plan Project. Thus, for example, if a Vice President or
Managing Director was first employed after the Closing or Placed-in-Service Date
of a Plan Project, that individual would not be eligible for an award under this
Section 5.3 with respect to such Plan Project.

                      (e)   Payment. Except as may be required under Section
5.5, incentive compensation awards determined under this Section 5.3 shall be
paid by the Company to each eligible Participant within forty-five (45) days of
the close of the applicable Performance Period.

              5.4   Sale of Plan Project.

                      (a)   Calculation of Sales Incentive. In the event the
Company sells a Development Project prior to its Placed-in-Service date, the
Company shall calculate a sales incentive to be allocated among eligible
Participants in accordance with the following principals:

                              (i)   To the extent that the Gain on the sale of a
Plan Project is less than or equal to one hundred percent 100% of the Net
Project Investment, the amount of the sales incentive shall equal ten percent
(10%) of such Gain.

                              (ii)   To the extent that the Gain on the sale of
a Plan Project is greater than one hundred percent (100%) of the Net Project
Investment, the amount of the sales incentive shall be equal to twenty percent
(20%) of the amount by which the Gain exceeds one hundred percent (100%) of the
Net Project Investment. Thus, for example, if a Project with a Net Project
Investment of $1,500,000 is sold for $4,000,000 producing a Gain of $2,500,000
the sales incentive would equal $350,000 (10% of $1.5 mil. plus 20% of $1.0
mil.).

                      (b)   Eligible Participants. Awards under this Section 5.4
with respect to the sale of a Plan Project prior to the Placed-in-Service Date
shall only be made to Participants who (i) qualified for and would have been
eligible for an award under the Development Pool with respect to such Project
had it not been sold, and (ii) were employed by the Company on the date that the
Plan Project was sold.

                      (c)   Allocation. Once the Board has calculated the amount
of the sales incentive to be paid under this Section 5.4, it shall be allocated
among eligible Participants as provided for under Section 5.2(a).

                      (d)   Payment. Except as may be required under Section
5.5, sales incentives determined under this Section 5.4 shall be paid by the
Company to each eligible Participant within forty-five (45) days of the date on
which a Project is sold.

              5.5   Deferral of Plan Payments. The Board may defer payment of
all or a portion of an incentive compensation award otherwise payable to a
participant under Sections 5.2, 5.3 and 5.4 from one Fiscal Year to a later
Fiscal Year if deferral of such amount is necessary to preserve deductibility
for federal income tax purposes of all compensation paid by Company to such
Participant. If payment of any amount otherwise payable to a Participant is
deferred pursuant to this Section 5.5, the deferred amount shall be credited
with interest at a rate equal to the yield on 10-year U.S. Treasury Notes as
reported in the Wall Street Journal (or comparable newspaper) on the day the
deferred payment would have been made, and such deferred amount shall be payable
as soon as practicable in the ensuing Plan Year.

ARTICLE VI:

   TERMINATION OF EMPLOYMENT



              6.1   Termination of Employment. In the event that the
Participant's employment with the Company terminates for any reason other than
Cause, the Company shall pay to the Participant (or to his Beneficiary) (i) the
full amount of any incentive compensation award otherwise payable under Sections
5.2 and 5.4, and (ii) a pro-rata amount of any incentive compensation award
otherwise payable under Section 5.3. The amount of any such pro-rata payment
shall be calculated by multiplying the amount of incentive compensation
otherwise payable to such Participant had their employment not terminated by a
fraction, the numerator of which is the number of months that the Participant
was employed by the Company during the applicable Performance Period and the
denominator equals the number of months within the applicable Performance
period. For this purpose, each partial month of employment will be regarded as a
whole month of employment. Notwithstanding the foregoing, if the Participant's
employment is terminated for reasons other than death or Disability, and such
termination occurs prior to the mid-point of the applicable Performance Period,
then such Participant shall not be eligible for any incentive compensation award
under Section 5.3 with regard to the Plan Project under consideration.

              Except as otherwise provided above, Plan payments made in
accordance with this Section 6.1 shall be made at the times and in the manner
provided for in the Plan.

              6.2   Termination for Cause If a Participant's employment with the
Company is terminated during a Plan Year for Cause, such Participant will
forfeit all interests in any incentive compensation payment that would otherwise
be payable under Sections 5.2, 5.3 and 5.4 had the Participant's employment not
terminated; provided, however, such Participant will not forfeit his right to
the payment of any amount deferred pursuant to Section 5.5; any amount payable
under Section 5.5 shall be paid as soon as practicable in the ensuing Plan Year.

ARTICLE VII:   

(Intentionally Left Blank).



ARTICLE VIII:   GENERAL PROVISIONS

              8.1   No Contract. No provision of the Plan nor any action of the
Board now or hereafter with respect to the Plan shall be construed to give any
Participant the right to continue to be employed or to be retained in the employ
of the Company or to furnish a basis for a claim to any distribution under the
Plan after termination of employment except as herein expressly provided, or to
interfere in any respect with the right of the Company to terminate (with or
without cause) the employment of, discharge, suspend or otherwise take action
with respect to any Participant, without any regard to the effect that any such
action might have upon his rights as a Participant under the Plan.

              8.2   Participant's Interest Under the Plan. The sole interest of
any Participant under the Plan shall be to receive the payments provided herein
in cash as and when the same become due and payable in accordance with the terms
hereof and neither a participant not his Beneficiary shall have any right, title
or interest in or to any of the assets of the Company. Until paid, each
Participant's interest in the Company shall be that of any unsecured general
creditor. Notwithstanding any provisions of the Plan to the contrary, the
Company may offset any amounts to be paid to a Participant or his Beneficiary
under the Plan against any amounts which the Participant may owe to the Company.

              8.3  Non-Alienation of Benefits. No amount payable to, or held
under the Plan for the account of, any Participant, spouse or beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
void; nor shall any amount payable to, or held under the Plan for the account
of, any participant be in any manner liable for such Participant's debts,
contracts, liabilities, engagements, or torts, or be subject to any legal
process to levy upon or attach.

              8.4  Withholding. All payments made by the Company under the Plan
shall be subject to withholding and to such other deductions as shall at the
time of such payment be required under any income tax or other law, whether of
the United States or any other jurisdiction, and, in the case of payments to the
estate of any former Participant, the delivery to the Company of all necessary
tax waivers and other documents.

              8.5  Payments to Minor and Incompetents. If any Participant or
Beneficiary entitled to receive any benefits hereunder is a minor or is deemed
by the Board or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, the benefits will be paid to such person or
institution as the Board may designate or to the duly appointed guardian. Such
payment shall, to the extent made, be deemed a complete discharge of any such
payment under the Plan.

              8.6  Use of Masculine and Feminine; Singular and Plural. Wherever
used in this Plan, the masculine gender will include the feminine gender and the
singular will include the plural, unless the context indicates otherwise.

              8.7  Governing Law. The provisions of the Plan shall be
interpreted, construed, and administered in accordance with the referenced
provisions of the Code and with the laws of the State of Vermont.

              8.8  Captions. The captions contained in the Plan are inserted
only as a matter of convenience and for reference and in no way define, limit,
enlarge, or describe the scope or intent of the Plan nor in any way affect the
construction of any provision of the Plan.

              8.9  Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

 

              IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer as of the   26th   day of   February  ,
2002.

 

CATAMOUNT ENERGY, INC. [sic CORPORATION]

By:  /s/ Robert H. Young             
        Robert H. Young, Chairman

Attest:

/s/ Mary C. Marzec              

(Corporate Seal)

 